DETAILED ACTION
Claims 1-13 are pending in the application. 


Response to Arguments
2.  	Applicant’s arguments, see page 8, filed 02/26/2021, with respect to pending claims have been fully considered and are persuasive.  The rejection of pending claims has been withdrawn. 


Allowable Subject Matter
3.  	Claims 1-13 are allowed.
4.  	The following is an examiner’s statement of reasons for allowance:
  	“An automatic focusing method based on a region of interest, comprising the following steps: 
  	acquiring a target image that has been divided into blocks; 
  	acquiring a definition evaluation parameter of each block, respectively;
  	acquiring normalized central coordinates and a normalized size of the region of interest on the target image; 
  	respectively calculating a full width at half maximum coefficient of the region of interest in the horizontal direction and the vertical direction according to the normalized size; 
  	calculating a weight value of each block using a two-dimensional discrete Gaussian function according to central coordinates and the full width at half maximum coefficient; 
  	calculating a normalized overall definition evaluation parameter of the target image according to the weight value and the definition evaluation parameter of each block; and 
  	focusing according to the normalized overall definition evaluation parameter.”

   	The closest prior art of record relied upon is Tay (US 2012/0314960 A1) which discloses and auto-focus image system wherein an image or frame is divided into blocks and based on the edge(s) of the image the focus signal/position may be adjusted. However, the prior art of record, taken alone or in combination with another, fails to teach respectively calculating a full width at half maximum coefficient of the region of interest in the horizontal direction and the vertical direction according to the normalized size calculating a weight value of each block using a two-dimensional discrete Gaussian function according to central coordinates and the full width at half maximum coefficient calculating a normalized overall definition evaluation parameter of the target image according to the weight value and the definition evaluation parameter of each block and focusing according to the normalized overall definition evaluation parameter. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845.  The examiner can normally be reached on M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/JOHN H MOREHEAD III/Examiner, Art Unit 2697          


/LIN YE/Supervisory Patent Examiner, Art Unit 2697